Title: From Thomas Jefferson to Joseph Marx, 8 July 1820
From: Jefferson, Thomas
To: Marx, Joseph

Monticello
July 8. 20Th: Jefferson presents to mr Marx his compliments & thanks for the Transactions of the Paris Sanhedrin, which he shall read with great interest, and with the regret he has ever felt at seeing, a
			 sect the parent and basis of all those of Christendom, singled out by all of them for a persecution and oppression which prove they have profited nothing from the benevolent doctrines of him whom
			 they profess to make. the model of their principles and practice.He salutes mr Marx with sentiments of perfect esteem & respect.